United States Court of Appeals
                     For the First Circuit
 
 



No. 14-1903

                     RODNEY FARNSWORTH, III,

                      Plaintiff, Appellant,

                               v.

                 TOWBOAT NANTUCKET SOUND, INC.,

                      Defendant, Appellee.
 

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]
 

                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.
                                 

     J. Patrick Yerby, with whom Brian Keane and The Kaplan/Bond
Group were on brief, for appellant.
     David S. Smith, with whom Robert P. Snell, Amy Maher Rogers,
Law Offices of Steven B. Stein, and Farrell McAleer & Smith LLP
were on brief, for appellee.
                                 

                                 
                          June 17, 2015

                                 

                                 
           LYNCH, Circuit Judge.       Out of this maritime case come

useful lessons for those who seek to challenge the validity of

arbitration clauses in contracts they have signed.

           Plaintiff Rodney Farnsworth, III, entered into a salvage

contract with defendant Towboat Nantucket Sound, Inc. ("TNS"), to

obtain help when Farnsworth's boat went aground on rocks one night

near the Weepeckett Islands in Buzzards Bay.              Farnsworth later

tried to rescind the whole contract, claiming that he had signed

it under duress, and disputed the sum owed to TNS.

           The chronology of events is important.             The parties by

agreement submitted the dispute to a panel of three arbitrators

pursuant to a binding arbitration clause in the salvage contract.

After the arbitration proceeding had started, Farnsworth chose to

file this lawsuit, seeking a preliminary injunction against the

arbitration   and   a    declaration   that   the   salvage    contract    was

unenforceable because Farnsworth had entered into it under duress.

His   complaint   drew   no   distinction     between   the   obligation    to

arbitrate and the merits issue of what payment was owed to TNS.

The district court denied the motion for injunctive relief and

stayed the case pending the outcome of the arbitration.                    The

arbitration panel found in favor of TNS and ordered Farnsworth to

pay a salvage award of $60,306.85.          The district court confirmed



                                   - 2 -
that award over Farnsworth's objection.

                             Farnsworth appeals, arguing that the district court

erred in confirming the arbitration award without first addressing

his duress claim as to the arbitration clause.                                                    We hold that,

because                   Farnsworth                           did   not    challenge   the   validity   of   the

arbitration clause specifically in his complaint (or indeed at any

time before the conclusion of the arbitration proceedings),1 the

district court correctly found that the duress claim in all its

aspects was for the arbitrator to resolve. Essentially, Farnsworth

did too little, too late.                                            We affirm.

                                                                            I.

                             On the evening of July 28, 2012, Farnsworth was anchoring

his boat, the M/Y AURORA, in the Weepecket Island anchorage in

Buzzards                     Bay.                    The        boat's     depth   sounder    malfunctioned   and

Farnsworth inadvertently allowed the vessel to drift aground.


                                                            
              1
          Even if Farnsworth had specifically challenged the
validity of the arbitration clause in his verified complaint, he
might still be vulnerable to the argument that he waived his right
to judicial review by first consenting to and participating in
arbitration.   See Opals on Ice Lingerie v. Bodylines Inc., 320
F.3d 362, 368 (2d Cir. 2003) ("[I]f a party participates in
arbitration proceedings without making a timely objection to the
submission of the dispute to arbitration, that party may be found
to have waived its right to object to the arbitration."); ConnTech
Dev. Co. v. Univ. of Conn. Educ. Props., Inc., 102 F.3d 677, 685
(2d Cir. 1996) (collecting cases). However, TNS has not pressed
a waiver argument, and so we do not address the issue.

                                                                           - 3 -
Farnsworth requested a tow over his marine radio, and TNS's vessel

the NORTHPOINT responded to his call. Farnsworth also made contact

with the Coast Guard, which instructed him that, if he had any

problems, he should "make the appropriate hail" and the Coast Guard

would assist.

                             The merits issue in this case turns on whether the

contract which ensued was a towage or a salvage contract.                                           The

difference between the two is important under maritime law because

towage is compensated at a contract rate, whereas a salvor is

entitled to an equitable award equal to a portion of the value of

the salvaged property.                                         2 T.J. Schoenbaum, Admiralty and Maritime

Law § 16-1 (5th ed. 2014); see also Faneuil Advisors, Inc. v. O/S

Sea Hawk, 50 F.3d 88, 92 (1st Cir. 1995) (describing the law of

salvage).                        Salvage service generally "commands a larger award,"

and a salvage contract creates a preferred maritime lien.                                        Evanow

v. M/V Neptune, 163 F.3d 1108, 1114 (9th Cir. 1998).2

                             The parties sharply differ over what happened in the


                                                            
              2
          "The existence of a marine peril distinguishes a salvage
contract from one for towage." Evanow, 163 F.3d at 1114; accord
Schoenbaum, supra, § 16-1. That is, towage is undertaken "from
considerations of convenience," whereas salvage is aimed at saving
a vessel that is "disabled, and in need of assistance." Evanow,
163 F.3d at 1114 (quoting The Flottbeck, 118 F. 954, 960 (9th Cir.
1902)); see also Lloyd's Syndicate 1861 v. Crosby Tugs, L.L.C.,
No. 13-5551, 2014 WL 3587375, at *3 (E.D. La. July 21, 2014)
(collecting authorities).

                                                                     - 4 -
hours     after   Farnsworth        made    contact    with    the     NORTHPOINT.

Farnsworth's complaint alleges that the NORTHPOINT crew members

"attempt[ed]      to   create   a    salvage"   by    taking   various     actions

designed to make the AURORA's situation appear worse than it

actually was.          The complaint maintains that the "AURORA was

undamaged, completely buoyant, and watertight," and needed only a

tow, rather than a salvage.                The complaint alleges that when

Farnsworth    resisted     TNS's     efforts    to    create   a     salvage,   the

NORTHPOINT intentionally pulled the AURORA onto charted rocks,

damaging her hull; next ordered Farnsworth to drop anchor in

dangerous, unprotected waters; and then sent two large men on board

the AURORA to coerce Farnsworth to sign a contract giving TNS the

rights to a salvage award for towing the AURORA.                     The complaint

alleges that Farnsworth "attempted to refuse to sign the salvage

contract three times," but finally relented "because he was alone

aboard the vessel with two [TNS] employees, in a remote location,

without hope of assistance, at a late hour (03:30 A.M.)," and

because "[t]he employees indicated that they would not leave

without the signed contract."

             During arbitration, John Mark Brown, one of the "large

[TNS] employees" who Farnsworth says coerced him to sign the

salvage    contract,     gave   a     starkly   different      account     of   the



                                       - 5 -
encounter.                        Brown recounted that the AURORA was in serious danger.

The          area             in         which                 the   AURORA   was   stranded,   Brown   said,   was

"littered with rocks," a danger compounded by the severe weather

conditions in the area that night.                                               Brown called Farnsworth on his

cell phone and told him that, in light of those circumstances,

TNS's services would not be covered under Farnsworth's towing

policy; instead, Farnsworth would have to sign a "no cure, no pay"

salvage contract.3                                             Brown said Farnsworth initially agreed to

accept salvage services during the phone conversation, but later

balked at the arrangement when Brown boarded the AURORA, and then

relented when Brown reminded him of his earlier agreement to a

salvage contract.                                          Brown also vigorously disputed Farnsworth's

allegations that he and his partner threatened Farnsworth.                                                  Brown

noted that Farnsworth had earlier spoken to the Coast Guard but

"never attempted to contact the Coast Guard after we left."

                             The contract executed by the parties is a standard form

"no cure, no pay" marine salvage agreement.                                                Farnsworth wrote by

hand the following addendum to the form contract: "Aurora was hard

aground, Tow Boat prevented the Boat from going further aground,

                                                            
              3
          Under the "no cure, no pay" principle, "a prerequisite
of a salvage award is that at least some of the property must be
saved."    Schoenbaum, supra, § 16-1 (noting that the policy
underlying this principle "is that in 'pure' salvage, the reward
is made out of the property that is spared from destruction").

                                                                         - 6 -
and towed the boat when the Tide floated it off."4

                             The contract contains an arbitration clause:

                             Read Carefully -- Arbitration Provision -- In
                             the event of any dispute arising out of this
                             Contract including any dispute regarding this
                             salvage or concerning the reasonableness of
                             any fees or charges due hereunder, all parties
                             agree to binding arbitration in the United
                             States in accordance with the Rules for
                             Recreational and Small Commercial Vessel
                             Salvage Arbitration of the Society of Maritime
                             Arbitrators, Inc.      Arbitrators shall be
                             familiar with maritime salvage.      Any award
                             hereunder shall include interest, attorneys'
                             fees and costs, and arbitration administration
                             expenses and shall be final and binding. For
                             the purpose of enforcement, the Award may be
                             entered for judgment in any court of competent
                             jurisdiction.


                             Farnsworth's                        buyers'      remorse     set   in        quickly.

Approximately five days later, on August 3, 2012, Farnsworth sent

a letter to TNS purporting to rescind the salvage contract,

demanding that TNS preserve evidence relating to "the prospective

litigation,"                            and           intimating      that    TNS   had   engaged    in   illegal

business practices.                                            Farnsworth sent another letter to TNS on

August 11 advising TNS of his belief that TNS had no salvage claim



                                                            
              4
          Farnsworth contends that he wanted to "include
handwritten language on the form to indicate his objection to
signing it" but that "Brown refused to let [him] write what [he]
wanted and insisted that the additional language include a
reference to being 'hard aground.'"

                                                                      - 7 -
and threatening to "fight to preserve [his] family tradition of

venerable maritime activities."

            He sent yet another letter on August 20, this time to

TNS's counsel, again demanding the preservation of evidence and

stating his belief that Dan Carpenter, a TNS representative, had

engaged in "spoliation of evidence" by selectively editing the

recordings of Farnsworth's radio conversations on the night of the

incident.

            On August 24, TNS's counsel wrote to Farnsworth with an

invoice for payment of $95,546 due under the salvage contract.

That amount represented TNS's estimate of a fair salvage award

given the value of the salvaged property and principles of salvage

law.   Farnsworth did not pay the invoice.

            Approximately a month later, TNS's counsel again wrote

to Farnsworth, this time demanding arbitration pursuant to the

arbitration clause of the salvage contract and nominating an

arbitrator.    Farnsworth replied on October 5, alleging that TNS

had violated Massachusetts' unfair trade practices statute and yet

again demanding the preservation of evidence.   Although Farnsworth

initially made a passing suggestion that the arbitration clause

was void, he subsequently nominated, through his counsel, an

arbitrator a little over a month later, in November 2012.    After



                                - 8 -
a period of discussions, the parties agreed that "all issues

arising out of the events that took place on the evening in

question must be heard by arbitrators."

           The parties submitted their respective claims to the

arbitration panel in April 2013.           Farnsworth's statement of his

counterclaims included allegations that he had signed the salvage

contract "under duress, . . . alone, without hope of assistance,

in the middle of the night."

           On May 15, 2013, Farnsworth filed a verified complaint

in federal court, seeking a declaratory judgment that (1) the

salvage contract was void because it was procured by duress; (2)

the parties were not required to arbitrate the dispute; and (3)

TNS was entitled to compensation only for towage, not for salvage.

He also sought a preliminary injunction to stop the arbitration

proceedings.     Farnsworth's purported justification for filing the

lawsuit after he had already agreed to and commenced arbitration

was that, after he reviewed recordings of his radio conversations

produced by TNS, he "believe[d] [TNS] withheld, edited, or deleted

unfavorable conversations pertaining to towing."

           On May 17, 2013, the district court denied Farnsworth's

request for a preliminary injunction after a hearing and granted

TNS's   motion   to   stay   the   case    pending   the   outcome   of   the



                                   - 9 -
arbitration proceeding.                                        The arbitration went forward.

                             On November 15, 2013, the arbitration panel issued a

decision rejecting Farnsworth's duress defense and finding that

the salvage contract was valid.                                         The panel ordered Farnsworth to

pay $60,306.85 (a $50,000 salvage award plus interest) to TNS and

dismissed                      Farnsworth's                    counterclaims.5   This   was   a   unanimous

decision, with Farnsworth's arbitrator joining.

                             TNS then filed a motion in the district court to confirm

the panel's award and dismiss Farnsworth's lawsuit.                                               Farnsworth

filed a lengthy opposition brief, requesting that the court vacate

the arbitration award because the arbitrators lacked the authority

to decide the dispute.                                         In that brief, Farnsworth for the first

time argued to the court that he had been coerced to agree to the

arbitration clause specifically, as opposed to the contract as a

whole.

                             The district court granted TNS's motion to confirm the

arbitration award, rejecting Farnsworth's argument that the court,

rather than the arbitrators, should have decided the duress as to

arbitration issue.                                         The court reasoned that Farnsworth had failed


                                                            
              5
          The arbitration panel did "not award attorneys' fees to
either side as it consider[ed] that both parties needlessly engaged
in a war of attrition over what should have been a relatively
simple salvage dispute."

                                                                    - 10 -
to challenge the validity of the arbitration clause specifically

in his complaint, as he was required to do in order to obtain court

review of his duress challenge, and that the arbitration clause in

the salvage contract was sufficiently broad to encompass the

dispute about the validity of the contract.6                                              This appeal followed.

                                                                            II.

A.                           Legal Principles

                             The Federal Arbitration Act (FAA), 9 U.S.C. § 1 et seq.,

"reflects the fundamental principle that arbitration is a matter

of contract."                              Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67

(2010).                    Under the FAA, courts must treat arbitration agreements

in the same way as other contracts and "enforce them according to

their terms."                              Id.           Section 2 of the Act provides in relevant part

as follows:

                             A   written   provision   in   any   maritime
                             transaction or a contract . . . to settle by
                             arbitration a controversy thereafter arising
                             out of such contract or transaction, . . .
                             shall be valid, irrevocable, and enforceable,
                             save upon such grounds as exist at law or in
                             equity for the revocation of any contract.

9 U.S.C. § 2.

                             The Supreme Court has differentiated between two types


                                                            
              6              Farnsworth                        does   not    dispute   this   latter   holding   on
appeal.

                                                                        - 11 -
of challenges to the validity of arbitration agreements: (1)

challenges to the validity of an entire contract which contains an

arbitration clause, and (2) challenges to the validity of the

specific agreement to resolve the dispute through arbitration.

Rent-A-Center, 561 U.S. at 70; Buckeye Check Cashing, Inc. v.

Cardegna, 546 U.S. 440, 444 (2006).            In a line of cases beginning

with Prima Paint Corp. v. Flood & Conklin Manufacturing Co., 388
U.S. 395 (1967), the Court has held that challenges of the first

type are for the arbitrator to decide, whereas challenges of the

second type are for the courts to decide, if timely and properly

made.   See, e.g., Rent-A-Center, 561 U.S. at 70-71; Buckeye Check,
546 U.S. at 444-45; Prima Paint, 388 U.S. at 402-04; see also

Dialysis Access Ctr., LLC v. RMS Lifeline, Inc., 638 F.3d 367,

376-77, 383 (1st Cir. 2011).

           This rule reflects two basic principles of arbitration

law.    The first is that, because "arbitration is a matter of

contract[,]   .   .   .   a   party   cannot    be   required   to   submit   to

arbitration any dispute which he has not agreed so to submit."

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)

(citation and internal quotation marks omitted).                The second is

that, under § 2, a written arbitration agreement "is 'valid,

irrevocable, and enforceable' without mention of the validity of



                                      - 12 -
the contract in which it is contained."              Rent-A-Center, 561 U.S.

at 70 (quoting 9 U.S.C. § 2).          The first principle means that if

a party challenges the validity of the arbitration clause itself,

a court must determine the challenge, "[f]or one must enter into

the system somewhere."         A.S. Rau, Everything You Really Need to

Know About "Separability" in Seventeen Simple Propositions, 14 Am.

Rev. Int'l Arb. 1, 5 (2003).         The second principle means that, if

a party fails to challenge the validity of the arbitration clause

itself, the agreement to arbitrate is enforceable and any dispute

about   the    validity   of   the   contract   as    a    whole   goes   to   the

arbitrator.     Rent-A-Center, 561 U.S. at 70-72.

              Another way to frame this analysis is to say, as the

Supreme Court has, that "an arbitration provision is severable

from the remainder of the contract."            Buckeye Check, 546 U.S. at

445; see also Dialysis Access Ctr., 638 F.3d at 383.                           That

severability is an issue of federal law.                  As the Supreme Court

said in Buckeye Check, its cases establish that "as a matter of

substantive federal arbitration law, an arbitration provision is

severable from the remainder of the contract" and that, "unless

the challenge is to the arbitration clause itself, the issue of

the contract's validity is considered by the arbitrator in the

first instance." 546 U.S. at 445-46.        Or, as the Court put it in



                                     - 13 -
Rent-A-Center, "even where . . . the alleged fraud that induced

the whole contract equally induced the agreement to arbitrate which

was part of that contract[,] we nonetheless require the basis of

challenge to be directed specifically to the agreement to arbitrate

before the court will intervene." 561 U.S. at 71.

                             It is also important in this analysis to distinguish

between the issue of whether a contract containing an arbitration

clause is valid and the issue of whether the contract was ever

actually formed.                                       See Buckeye Check, 546 U.S. at 444 n.1.             The

severability doctrine addresses only the former circumstance.                                              See

Rent-A-Center, 561 U.S. at 70 n.2.7

B.                           Application

                             This             case             does   implicate   the   severability   doctrine

because, as the district court correctly held (and Farnsworth does

not now dispute), the issue here is the contract's validity, not

its formation.                                   Cf. 28 Williston on Contracts § 71:8 (4th ed.)

(noting that duress usually renders a contract voidable by the


                                                            
              7
          Our case does not implicate the latter circumstance. As
to that circumstance, some courts have held that, if a party argues
that no contract was consummated, a court must resolve that issue,
since the party is claiming that there is no agreement as to
anything at all, arbitration included. See, e.g., Sphere Drake
Ins. Ltd. v. All Am. Ins. Co., 256 F.3d 587, 590-91 (7th Cir. 2001)
(Easterbrook, J.) (collecting cases); see also Buckeye Check, 546
U.S. at 444 n.1 (collecting cases); Rau, supra, at 14-15.


                                                                        - 14 -
victim, rather than void, but that "in the relatively rare case

where one person physically compels another to give apparent

assent" there is no acceptance and hence no contract).8                                   Farnsworth

alleges that he was induced to sign the contract by an improper

threat on the part of TNS.                                     That duress allegation, if true, would

make the contract invalid, but it would not mean that no contract

was ever formed.                                       See SBRMCOA, LLC v. Bayside Resort, Inc., 707
F.3d 267, 273-74 (3d Cir. 2013); see also Simula, Inc. v. Autoliv,

Inc., 175 F.3d 716, 726 (9th Cir. 1999) (holding that duress

challenge to a contract was for the arbitrator).

                             Farnsworth nevertheless argues that the district court

erred in confirming the arbitration award for two reasons.                                    First,

he notes that he specifically challenged the arbitration clause in

the salvage contract in his opposition to TNS's motion to confirm

the arbitration award, and contends that the district court should

have resolved that challenge under Prima Paint and its progeny.

Second, he argues that his allegation of duress in the complaint

logically went to the validity both of the salvage contract as a

whole and of the arbitration clause contained within the salvage


                                                            
              8
          To the extent Farnsworth does make an argument that no
contract was formed because his signature was the product of
"physical duress," the argument is entirely cursory and so waived.
See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                                                 - 15 -
contract, and so the district court should have resolved the duress

issue   even   had   Farnsworth   not   raised   the   validity   of   the

arbitration clause specifically in his opposition brief.

           The second argument is a nonstarter under Supreme Court

precedent. Under the Prima Paint line of cases, a party must claim

that the arbitration clause itself is invalid in order to obtain

court resolution of the duress issue.        Farnsworth protests that

this "analytical framework does not facilitate precision when

analyzing a contractual defense such as physical duress . . . where

the defense cannot easily be applied to some clauses at the

exclusion of others." The Supreme Court has unequivocally rejected

this argument, explaining that even where the claimed basis for

invalidity of the contract is logically applicable to the entire

contract, courts "nonetheless require the basis of challenge to be

directed specifically to the agreement to arbitrate before the

court will intervene."      Rent-A-Center, 561 U.S. at 71.         Thus,

Farnsworth's general claim of duress in his complaint -- even if

it did, as he asserts, "naturally appl[y] to every clause in the

Salvage Contract specifically as well as the Salvage Contract as

a whole" -- was not used to support a direct challenge to the

arbitration provision and so was not specific enough to permit

court adjudication of the duress as to arbitration clause claim.



                                  - 16 -
            This brings us to Farnsworth's challenge to the validity

of the arbitration clause in his opposition brief to TNS's motion

to confirm the arbitration award.        On appeal, Farnsworth, relying

on the general principle that a party has the right to "refine and

clarify general allegations made in a complaint," argues that the

district court erred in "ignor[ing]" that challenge.

            That general principle does not help Farnsworth here.

Farnsworth had ample opportunity to refine and clarify the general

allegations   made    in   his   complaint   so   as   to    comply     with   the

severability principle.      He simply failed to avail himself of it.

Indeed, TNS pointed out in its opposition to Farnsworth's motion

for a preliminary injunction staying the arbitration proceedings

that the complaint alleged only a general challenge to the validity

of the Salvage Contract, not a specific challenge to the validity

of the arbitration clause.       The district court then held a hearing

on the motion, and there is no indication in the record that

Farnsworth sought to amend his complaint or contest TNS's position

regarding    that    proposition.      Farnsworth's         challenge    to    the

validity of the arbitration clause itself came only after TNS moved

to confirm the panel's award, which went against him.                   That was




                                    - 17 -
far too late.9

                             "Under                 the          FAA,    courts   may   vacate     an    arbitrator's

decision 'only in very unusual circumstances.'"                                                         Oxford Health

Plans LLC v. Sutter, 133 S. Ct. 2064, 2068 (2013) (quoting First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 942 (1995)).

Judicial                    review                 of          binding    arbitration     awards    is    necessarily

limited so as to "'maintain[] arbitration's essential virtue of

resolving                      disputes                        straightaway.'"      Id.   (quoting       Hall   Street

Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 588 (2008)); see

also Booth v. Hume Pub., Inc., 902 F.2d 925, 932 (11th Cir. 1990)

(characterizing § 9 confirmation proceedings as "summary" and

noting that the FAA "expresses a presumption that arbitration



                                                            
              9
          This case is readily distinguishable from Bridge Fund
Capital Corp. v. Fastbucks Franchise Corp., 622 F.3d 996 (9th Cir.
2010), the case upon which Farnsworth primarily relies. There,
the plaintiff filed a lawsuit before arbitration was even
contemplated, and the defendant, wishing to go to an arbitral forum
instead, filed a motion to stay the lawsuit pending arbitration.
The plaintiff contested the validity of the arbitration clause in
motion papers opposing the defendant's motion. See id. at 999,
1001-02. The challenge to the arbitration clause thus came before
arbitration started.
     Because Farnsworth's challenge to the validity of the
arbitration clause simply came too late, we need not decide the
extent to which courts may (or must) take into account timely
allegations outside the complaint in determining whether a given
dispute is subject to arbitration. Cf. Escobar-Noble v. Luxury
Hotels Int'l of P.R., Inc., 680 F.3d 118, 121-22 (1st Cir. 2012)
(noting that a court's review "centers on the factual allegations
of the complaint" (citing Dialysis Access Ctr., 638 F.3d at 378)).

                                                                         - 18 -
awards will be confirmed").                                          After the arbitration panel renders

its decision, upon application by one party to a court to confirm

the award, "the court must grant such an order unless the award is

vacated, modified, or corrected as prescribed in" 9 U.S.C. § 10

and § 11.                       See 9 U.S.C. § 9 (emphasis added); accord Hall Street,
552 U.S. at 590 ("[Sections] 10 and 11 provide exclusive regimes

for the review provided by the statute . . . ."); FleetBoston Fin.

Corp. v. Alt, 638 F.3d 70, 78 n.8 (1st Cir. 2011) (noting that the

Supreme Court has "made clear that, absent vacating or modifying

an         award               under               those        provisions,    an    arbitral   award   must   be

enforced").                           None of the circumstances listed in § 10 or § 11 is

present                     here,                 and          Farnsworth     does    not   argue     otherwise.

Accordingly, the district court had no proper basis on which to

refuse to confirm the arbitration panel's award.                                                    Farnsworth's

belated attempt to press his duress claim in another forum by

advancing allegations that he should have made when he sought to

enjoin the arbitration provided no reason not to confirm.10                                                    Cf.


                                                            
              10
          Farnsworth argues in his reply brief that his challenge
to the validity of the arbitration clause should have been resolved
"regardless of the restrictions in section 10." But the cases he
cites in support do not support his argument. In Seacoast Motors
of Salisbury, Inc. v. DaimlerChrysler Motors Corp., 271 F.3d 6
(1st Cir. 2001), we expressly declined to decide whether a party
could move to vacate under § 10 on non-enumerated grounds. See
id. at 8-9. In MCI Telecommunications Corp. v. Exalon Industries,
Inc., 138 F.3d 426 (1st Cir. 1998), we held only that the

                                                                     - 19 -
Rent-A-Center, 561 U.S. at 75-76 (declining to consider challenge

to validity of specific arbitration clause that had not been raised

below).

                                                                III.

                             We affirm the judgment of the district court.   Costs are

awarded against Farnsworth.




                                                            
"enforcement provisions of the FAA[] do not come into play unless
there is a written agreement to arbitrate." Id. at 430. There
was concededly an agreement to arbitrate here; the question is
whether it was valid.

                                                               - 20 -